SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

687
KA 12-00765
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JASON L. WRIGHT, ALSO KNOWN AS EIGHT-BALL,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered January 24, 2012. The judgment
convicted defendant, upon his plea of guilty, of manslaughter in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 12, 2015                           Frances E. Cafarell
                                                   Clerk of the Court